                                          Case 4:19-cv-00114-YGR Document 70 Filed 08/23/19 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CRAIG R BRITTAIN, ET AL.,                            CASE NO. 19-cv-00114-YGR
                                   7                   Plaintiffs,
                                                                                              ORDER REVOKING IN FORMA PAUPERIS
                                   8             vs.                                          STATUS
                                   9     TWITTER INCORPORATED,                                Re: Dkt. No. 69
                                  10                   Defendant.

                                  11

                                  12           This closed federal action, which is currently on appeal, was filed by a pro se plaintiff.
Northern District of California
 United States District Court




                                  13   The Ninth Circuit Court of Appeals has referred the matter to this Court for a determination
                                  14   whether Plaintiff’s in forma pauperis (“IFP”) status should continue for this appeal. (Dkt. No.
                                  15   69.) This Court determines that it should not. There are no valid grounds on which an appeal can
                                  16   be based. Consequently, the Court certifies that any appeal taken from the Order Granting
                                  17   Defendant’s Motion to Dismiss of this action will not be taken in good faith and is therefore
                                  18   frivolous. Fed. R. App. P. (“FRAP”) 24(a)(3)(A); Ellis v. United States, 356 U.S. 674, 674-75
                                  19   (1958); Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002). Accordingly,
                                  20   plaintiff’s IFP status is hereby REVOKED. The Clerk of the Court shall forthwith notify plaintiff
                                  21   and the Court of Appeals of this Order. See FRAP 24(a)(4). Plaintiff may file a motion for leave
                                  22   to proceed IFP on appeal in the Court of Appeals within thirty (30) days after service of notice of
                                  23   this Order. See FRAP 24(a)(5). Any such motion “must include a copy of the affidavit filed in the
                                  24   district court and the district court’s statement of reasons for its action.” Id.
                                  25           IT IS SO ORDERED.
                                  26

                                  27   Dated: August 23, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  28
                                                                                             UNITED STATES DISTRICT COURT JUDGE
